discovery for a period of 90 days to allow either party to develop
                  information relevant to the visitation. Appellant did not present any
                  additional evidence to the district court within that time period, and the
                  district court entered a written order on January 7, 2014, reflecting its
                  ruling at the hearing. Appellant then filed this proper person appeal from
                  the August 15, 2013, and January 7, 2014, orders.
                              On appeal, appellant contends that the district court abused
                  its discretion in granting respondent unsupervised visitation without
                  conducting an evidentiary hearing and making factual findings that such
                  visitation was in the child's best interest. Appellant argues that
                  respondent has mental health issues, is a stranger to the child, and
                  elected to have no relationship with the child for the preceding eight years.
                              Having reviewed the record before this court, we conclude that
                  appellant is not aggrieved by the district court's orders and lacks standing
                  to appeal. NRAP 3A(a) provides that only an aggrieved party may appeal.
                  A party is aggrieved when a personal or property right is adversely
                  affected by the district court's ruling. See Valley Bank of Nev. v. Ginsburg,
                  110 Nev. 440, 446, 874 P.2d 729, 734 (1994). Ordinarily, a party who
                  agrees to an order is not an aggrieved party with standing to appeal. At
                  the September 20, 2013, hearing, appellant's counsel objected to
                  unsupervised visitation, but requested that reunification between
                  respondent and the child occur gradually through counseling, and
                  requested that discovery be reopened to address appellant's concerns with
                  respondent's potential mental health issues. The district court granted
                  both requests in the August order. Appellant then failed to present any
                  additional evidence through discovery to the district court, and instead



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    se
                   filed this appeal. Because appellant is not aggrieved as to the district
                   court's orders, we lack jurisdiction over this appeal, and we
                               ORDER this appeal DISMISSED. 1




                                                                       -A aa .&421             J.
                                                                Hardesty


                                                                                               J.




                   cc: Hon. Kenneth K Pollock, District Judge
                        Collette J. Sherbino
                        Robin Dietz
                        Eighth District Court Clerk




                          'In light of this order, appellant's proper person motions for stay are
                   denied as moot. Appellant also filed a proper person motion to seal the
                   record. We note that the record on appeal was already filed in this court
                   under seal, and we deny any further request to seal documents in this
                   matter. See generally SRCR 7 (stating that records sealed in the district
                   court shall be sealed from public access on appeal). We deny any further
                   relief requested by appellant in her proper person filings.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    et.